DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 25 January 2022.  Claims 1 and 10-13 are currently amended.  Claims 1-20 are pending review in this action. The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant’s corresponding amendments.
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Information Disclosure Statement
The information disclosure statement submitted on 25 January 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2014/0349149, hereinafter Kim, with evidence from U.S. Pre-Grant Publication No. 2011/0244314, hereinafter Lee.
Regarding claim 1, Kim teaches a secondary battery (101) (paragraph [0028]). The secondary battery (101) comprises a case (26). The case (26) includes a receiving space (“hole”) and an opening. A cap assembly/top cover (30) is coupled to the opening 
An electrode assembly is disposed in the receiving space (“hole”). The electrode assembly includes an end face in the x-direction (“1st direction”). The x-direction (“1st direction”) is perpendicular to the z-direction (“axial direction”). A pole tab (11a) extends from the end face (paragraph [0030] and figures 2 and 3). 
The electrode assembly includes two electrode units (10 and 20) stacked along the z-direction (“axial direction”) (paragraph [0034] and figures 2 and 3). 
Along the y-direction (“2nd direction”), a size of the pole tab (11a) is smaller than a size of the end face. The y-direction (“2nd direction”) is perpendicular to the x-direction (“1st direction”) and the z-direction (“axial direction”) (figure 3).
In a first embodiment, a current collector (41) comprises a main body (414). The main body (414) is located between the end face and the case (26). The main body (414) extends in the z-direction (“axial direction”) and is electrically connected to the pole tab (11a). The main body (414) partially overlaps with the pole tab (11a) along the y-direction (”2nd direction”) (paragraphs [0039, 0051] and figures 2 and 3). 
In a second embodiment, a current collector (70) comprises a main body (73). The main body (73) is located between the end face and the case (26). The main body (73) extends in the z-direction (“axial direction”) and is electrically connected to the pole nd direction”) (paragraphs [0039, 0066] and figure 4). 
Kim teaches that each electrode unit (10 and 20) includes two wide surfaces and two narrow surfaces connecting the two wide surfaces (see Figure 1 below). The narrow surfaces may be considered to be either the two end faces or the two pole tabs (11a and 12a). Both the end faces and the pole tabs (11a and 12a) have dimensions that are smaller than dimensions of the wide surfaces. The two wide surfaces are opposed to each other along the z-direction (“axial direction”). The narrow and wide surfaces are alternately arranged along a circumference of each electrode unit. 

    PNG
    media_image1.png
    300
    212
    media_image1.png
    Greyscale
[AltContent: textbox (z-direction
(“axial direction”))][AltContent: textbox (Wide surface)][AltContent: textbox (Wide surface)][AltContent: textbox (Narrow surface)][AltContent: arrow]







[AltContent: textbox (Figure 1 - Illustrating the two wide surfaces and the narrow surface of Kim's battery units. The second narrow surface is opposite the shown narrow surface. )]


Regarding claim 2, Kim teaches that a portion (414a and 414c) of the main body (414) passes on one side of the pole tab (11a) in the y-direction (”2nd direction”) (figure 3). As such, a “first area” including the pole tab (11a) may be arbitrarily defined on the 
Regarding claim 3, Kim teaches that the sum of a size of the main body (414) and the pole tab (11a) along the y-direction (”2nd direction”) is smaller than the size of the end face along the y-direction (”2nd direction”) (figure 3).
[AltContent: rect][AltContent: rect][AltContent: textbox (3rd area)][AltContent: textbox (1st area)][AltContent: textbox (2nd area)][AltContent: arrow][AltContent: textbox (Pole tab (11a))][AltContent: arrow][AltContent: arrow][AltContent: textbox (z-direction
(“axial direction”))][AltContent: textbox (y-direction
(“2nd direction”))]Regarding claim 4, a “third area” may be arbitrarily defined on the end face. The “third area” being positioned on the side of the “first area” opposite the “second area” and the “third area” being smaller than the “second area” (see annotated Figure 2 below).









[AltContent: textbox (Figure 2 - Rendering of the "end face" of Kim’s electrode assembly as viewed along the x-direction ("1st direction"). The pole tab (11a) is indicated with a hatched pattern and a definition of 1st, 2nd and 3rd areas consistent with the claimed configuration is presented.)]


claim 5, Kim teaches that in the first embodiment the current collector (41) comprises a current collecting sheet (414b and 414d). The current collecting sheet (414b and 414d) is bonded to the pole tab (11a) (paragraph [0057]). Both the current collecting sheet (414b and 414d) and the pole tab (11a) are located on the same side of the main body (414) in the y-direction (”2nd direction”) (figure 3). 
In the second embodiment, the current collector (41) comprises a current collecting sheet (73b and 73c). The current collecting sheet (73b and 73c) is bonded to the pole tab (11a) (paragraph [0071]). Both the current collecting sheet (73b and 73c) and the pole tab (11a) are located on the same side of the main body (73) in the y-direction (”2nd direction”) (figure 4). 
Regarding claim 6, Kim teaches that a thickness direction of a portion (414d) of the current collecting sheet (414b and 414d) in the first embodiment is parallel to the z-direction (“axial direction”) (figure 3).
Regarding claim 7, Kim teaches that the current collector (41) includes a transition portion (414c). The transition portion (414c) has a dimension in the y-direction (”2nd direction”), therefore it “extends” in the y-direction (”2nd direction”). The transition portion (414c) forms an end surface of the main body (414) in the y-direction (”2nd direction”), therefore it “extends towards an outside of the main body” (figure 3).
The transition portion (414c) has an edge along the z-direction (“axial direction”) and the current collecting sheet (414b and 414d) is connected to this edge (figure 3).
Regarding claim 8, Kim teaches that a thickness direction of a portion (73c) of the current collecting sheet (73b and 73c) in the second embodiment is parallel to the x-direction (“first direction”) (figure 4).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2014/0349149, hereinafter Kim as applied to claim 8 above and further in view of U.S. Pre-Grant Publication No. 2019/0067664, hereinafter Kwak.
Regarding claim 9, Kim teaches a current collecting sheet (73b and 73c) bonded to the pole tab (11a). 
Kim fails to teach that the pole tab (11a) is bent in the x-direction (“1st direction”) and fixed to a surface of the current collecting sheet (73b and 73c) facing away from the end face.
Orienting a current collecting sheet of a current collector such that the pole tab is bent so as to be fixed to a surface of the current collecting sheet facing away from the end face is a well-known alternate configuration in the art – see, e.g. the commonly owned Kwak reference. Kwak teaches a current collecting sheet (124) bonded to pole tab (111) in a rechargeable battery (100) analogous to Kim’s (abstract and paragraph [0080] and figures 2, 4a and 10).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure Kim’s current collecting sheet using Kwak’s well-known alternate geometry without undue experimentation and with a reasonable expectation of success.


Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2014/0349149, hereinafter Kim in view of U.S. Pre-Grant Publication No. 2021/0175567, hereinafter Kim ‘567, with evidence from U.S. Pre-Grant Publication No. 2011/0244314, hereinafter Lee.
Regarding claim 13, Kim teaches a battery module comprising multiple secondary batteries (101) (paragraph [0087]). 
Each secondary battery (101) comprises a case (26). The case (26) includes a receiving space (“hole”) and an opening. A cap assembly (30) is coupled to the opening of the case (26) (paragraph [0028] and figure 1). It is well-known in the art that batteries of the type taught by Kim include cap assemblies hermetically sealed to cases to prevent the leakage of electrolyte from inside – see, e.g. the commonly owned Lee reference (paragraph [0055]).
An electrode assembly is disposed in the receiving space (“hole”). The electrode assembly includes an end face in the x-direction (“1st direction”). The x-direction (“1st direction”) is perpendicular to the z-direction (“axial direction”). A pole tab (11a) extends from the end face (paragraph [0030] and figures 2 and 3). 
The electrode assembly includes two electrode units (10 and 20) stacked along the z-direction (“axial direction”) (paragraph [0034] and figures 2 and 3). 
Along the y-direction (“2nd direction”), a size of the pole tab (11a) is smaller than a size of the end face. The y-direction (“2nd direction”) is perpendicular to the x-direction (“1st direction”) and the z-direction (“axial direction”) (figure 3).
nd direction”) (paragraphs [0039, 0051] and figures 2 and 3). 
In a second embodiment, a current collector (70) comprises a main body (73). The main body (73) is located between the end face and the case (26). The main body (73) extends in the z-direction (“axial direction”) and is electrically connected to the pole tab (11a). The main body (73) partially overlaps with the pole tab (11a) along the y-direction (”2nd direction”) (paragraphs [0039, 0066] and figure 4). 
Kim teaches that each electrode unit (10 and 20) includes two wide surfaces and two narrow surfaces connecting the two wide surfaces (see Figure 1 above). The narrow surfaces may be considered to be either the two end faces or the two pole tabs (11a and 12a). Both the end faces and the pole tabs (11a and 12a) have dimensions that are smaller than dimensions of the wide surfaces. The two wide surfaces are opposed to each other along the z-direction (“axial direction”). The narrow and wide surfaces are alternately arranged along a circumference of each electrode unit. 
Kim does not explicitly teach that the secondary batteries are disposed side-by-side in the module.
It is well-known in the art that secondary batteries in modules are arranged side-by-side – see, e.g. the commonly owned Kim ‘567 reference (figure 5).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to arrange the secondary batteries side-by-
Regarding claim 14, Kim teaches that a portion (414a and 414c) of the main body (414) passes on one side of the pole tab (11a) in the y-direction (”2nd direction”) (figure 3). As such, a “first area” including the pole tab (11a) may be arbitrarily defined on the end face. Similarly, a “second area” may be defined in the end face on the side of the “first area” where the portion (414a and 414c) of the main body (414) passes (see annotated Figure 1 above).
Regarding claim 15, Kim teaches that the sum of a size of the main body (414) and the pole tab (11a) along the y-direction (”2nd direction”) is smaller than the size of the end face along the y-direction (”2nd direction”) (figure 3).
Regarding claim 16, a “third area” may be arbitrarily defined on the end face. The “third area” being positioned on the side of the “first area” opposite the “second area” and the “third area” being smaller than the “second area” (see annotated Figure 1 below).
Regarding claim 17, Kim teaches that in the first embodiment the current collector (41) comprises a current collecting sheet (414b and 414d). The current collecting sheet (414b and 414d) is bonded to the pole tab (11a) (paragraph [0057]). Both the current collecting sheet (414b and 414d) and the pole tab (11a) are located on the same side of the main body (414) in the y-direction (”2nd direction”) (figure 3). 
In the second embodiment, the current collector (41) comprises a current collecting sheet (73b and 73c). The current collecting sheet (73b and 73c) is bonded to the pole tab (11a) (paragraph [0071]). Both the current collecting sheet (73b and 73c) nd direction”) (figure 4). 
Regarding claim 18, Kim teaches that a thickness direction of a portion (414d) of the current collecting sheet (414b and 414d) in the first embodiment is parallel to the z-direction (“axial direction”) (figure 3).
Regarding claim 19, Kim teaches that the current collector (41) includes a transition portion (414c). The transition portion (414c) has a dimension in the y-direction (”2nd direction”), therefore it “extends” in the y-direction (”2nd direction”). The transition portion (414c) forms an end surface of the main body (414) in the y-direction (”2nd direction”), therefore it “extends towards an outside of the main body” (figure 3).
The transition portion (414c) has an edge along the z-direction (“axial direction”) and the current collecting sheet (414b and 414d) is connected to this edge (figure 3).
Regarding claim 20, Kim teaches that a thickness direction of a portion (73c) of the current collecting sheet (73b and 73c) in the second embodiment is parallel to the x-direction (“first direction”) (figure 4).

Claims 1, 5, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2011/0129720, hereinafter Yun in view of Chinese Patent Publication CN105609882, hereinafter Zhuang, with evidence from U.S. Pre-Grant Publication No. 2011/0244314, hereinafter Lee.

Regarding claim 1, Yun teaches a secondary battery (100) (paragraph [0042]). The secondary battery (100) comprises a case (40). The case (26) includes a receiving 
An electrode assembly is disposed in the receiving space (“hole”). The electrode assembly includes an end face in the z-direction (“1st direction”). The z-direction (“1st direction”) is perpendicular to the x-direction. The x-direction extends along an axis of the receiving hole, therefore it is an “axial direction”.  An electrode uncoated region (123, “pole tab”) extends from the end face (paragraph [0049] and figures 2 and 3). 
The electrode assembly includes two electrode units (10) stacked along the x-direction (“axial direction”) (paragraph [0045] and figure 1). 
Along the y-direction (“2nd direction”), a size of the electrode uncoated region (123, “pole tab”) is smaller than a size of the end face (figure 3). The y-direction (“2nd direction”) is perpendicular to the z-direction (“1st direction”) and the x-direction (“axial direction”) (figures 2 and 5).
A current collecting plate (30) comprises a main body. The main body is located between the end face and the case (40) (figure 1). The main body extends in the x-direction (“axial direction”) and is electrically connected to the electrode uncoated region (123, “pole tab”). The main body includes an opening (23) into which the electrode uncoated region (123, “pole tab”) in inserted to be welded to the current collecting plate (30). Thus, the main body partially overlaps with the electrode uncoated region (123, nd direction”) (paragraphs [0053, 0062] and figures 2 and 6). 
Yun’s electrode units are jelly roll electrode units (paragraph [0048]).
Yun fails to teach that the electrode units comprise two wide surfaces and two narrow surfaces connecting the two side surfaces.
The formation of jelly roll electrode units in a shape comprising two wide surfaces and two narrow surfaces connecting the two wide surfaces is well-known in the art – see, e.g. Zhuang, who teaches stacking a plurality of such jelly roll electrode units (401) within a battery case (107) in the direction equivalent to Yun’s x-direction (“axial direction”) (paragraph [0024] and figures 4-6). In Zhuang’s electrode units (401), a wide surface and a narrow surface are alternately arranged around a circumference of the electrode unit (401) (figure 4). Zhuang’s electrode units (401) are stacked such that the wide surfaces are opposed to each other in the equivalent to Yun’s x-direction (“axial direction”) (figure 6).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form Yun’s electrode units in the customary shape of jelly roll electrode units without undue experimentation and with a reasonable expectation of success.
Regarding claim 5, Yun teaches that the current collecting plate (30) includes current collecting portion (22, “current collecting sheet”). The current collecting portion (22, “current collecting sheet”) is connected to the electrode uncoated region (123, “pole tab”) (paragraph [0054]).
nd direction”) (figure 5).
Regarding claim 8, Yun teaches that a thickness direction of the current collecting portion (22, “current collecting sheet”) is parallel to the z-direction (“1st direction”) (figure 5).
Regarding claim 10, Yun teaches that there are two electrode assemblies stacked along the x-direction (“axial direction”) (figure 1). Each electrode assembly includes two adjacent electrode units (10). Two current collecting portions (22, “current collecting sheets”) are spaced apart in the x-direction (“axial direction”). The electrode uncoated region (123, “pole tab”) of one electrode assembly is connected to one current collecting portion (22, “current collecting sheet”) and the electrode uncoated region (123, “pole tab”) of the second electrode assembly is connected to a second current collecting portion (22, “current collecting sheet”). The electrode uncoated region (123, “pole tab”) of one electrode assembly overlaps with the electrode uncoated region (123, “pole tab”) of the other electrode assembly in the x-direction (“axial direction”) (figure 1).
Regarding claim 11, Yun teaches that each electrode assembly includes two electrode units (10). Each electrode unit includes a sub-end face and an electrode uncoated region (123, “sub-pole tab”) extending from the sub-end face. In each 
Regarding claim 12, Yun as modified by Zhuang teaches that an electrode uncoated region (113, “pole tab”) extends from an end face close to adjacent wide surfaces of the two electrode units.

Claims 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2011/0129720, hereinafter Yun in view of Chinese Patent Publication CN105609882, hereinafter Zhuang, with evidence from U.S. Pre-Grant Publication No. 2011/0244314, hereinafter Lee.

Regarding claim 1, Yun teaches a secondary battery (100) (paragraph [0042]). The secondary battery (100) comprises a case (40). The case (26) includes a receiving space (“hole”) and an opening. A cap plate (41, “top cover”) is coupled to the opening of the case (40) to seal the case (40) (paragraph [0042] and figure 1). It is well-known in the art that batteries of the type taught by Yun inherently include cap plates hermetically sealed to cases to prevent the leakage of electrolyte from inside – see, e.g. the commonly owned Lee reference (paragraph [0055]). In the absence of a hermetic seal, Yun’s battery would leak and not function.
st direction”). The z-direction (“1st direction”) is perpendicular to the x-direction. The x-direction extends along an axis of the receiving hole, therefore it is an “axial direction”.  An electrode uncoated region (123, “pole tab”) extends from the end face (paragraph [0049] and figures 2 and 3). 
The electrode assembly includes two electrode units (10) stacked along the x-direction (“axial direction”) (paragraph [0045] and figure 1). 
Along the y-direction (“2nd direction”), a size of the electrode uncoated region (123, “pole tab”) is smaller than a size of the end face (figure 3). The y-direction (“2nd direction”) is perpendicular to the z-direction (“1st direction”) and the x-direction (“axial direction”) (figures 2 and 5).
A current collecting plate (30) comprises a main body. The main body is located between the end face and the case (40) (figure 1). The main body extends in the x-direction (“axial direction”) and is electrically connected to the electrode uncoated region (123, “pole tab”). The main body includes an opening (23) into which the electrode uncoated region (123, “pole tab”) in inserted to be welded to the current collecting plate (30). Thus, the main body partially overlaps with the electrode uncoated region (123, “pole tab”) along the y-direction (”2nd direction”) (paragraphs [0053, 0062] and figures 2 and 6). 
Yun’s electrode units are jelly roll electrode units (paragraph [0048]).
Yun fails to teach: 1) that the electrode units comprise two wide surfaces and two narrow surfaces connecting the two side surfaces and 2) a battery module comprising two or more secondary batteries disposed side by side.

Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form Yun’s electrode units in the customary shape of jelly roll electrode units without undue experimentation and with a reasonable expectation of success.
Regarding 2), it is well-known in the art to form secondary battery modules from individual secondary batteries for the purpose of obtaining a higher voltage than can be obtained from a single battery. It is further well-known in the art that secondary batteries in modules are arranged side-by-side – see, e.g. the commonly owned Kim ‘567 reference (figure 5).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to arrange multiple of Yun’s secondary batteries side-by-side in a module for the purpose of allowing for convenient electrical interconnections between the batteries and achieving a higher voltage than can be obtained from a single battery.

Regarding claim 17, Yun teaches that the current collecting plate (30) includes current collecting portion (22, “current collecting sheet”). The current collecting portion (22, “current collecting sheet”) is connected to the electrode uncoated region (123, “pole tab”) (paragraph [0054]).
Yun’s current collecting plate (30) has three rows of current collecting portions (22, “current collecting sheets”) corresponding to three rows of electrode assemblies and their electrode uncoated regions (123, “pole tabs”) (figure 5). Thus, a current collecting portion (22, “current collecting sheet”) and its corresponding electrode assembly and its electrode uncoated region (123, “pole tab”) in an end row (say, the left row) are on the same side (left side) of the main body in the y-direction (”2nd direction”) (figure 5).
Regarding claim 20, Yun teaches that a thickness direction of the current collecting portion (22, “current collecting sheet”) is parallel to the z-direction (“1st direction”) (figure 5).

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented Kim reference was found to address the amended claims.
In addition, the combination of the Yun and Zhuang references has been additionally provided, as recited above, to address the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724